UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 10, 2011 Cardica, Inc. (Exact name of registrant as specified in its charter) Delaware 000-51772 94-3287832 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 900 Saginaw Drive, Redwood City, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (650)364-9975 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition On May 10, 2011, Cardica, Inc. (the “Company”) announced the results of operations for its fiscal quarter ended March 31, 2011. A copy of the Company’s press release announcing such results dated May 10, 2011 is attached hereto as Exhibit99.1. The information set forth under this Item2.02, including the exhibit attached hereto, shall not be deemed “filed” for purposes ofSection18 of the Securities and Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language in such filing. Item9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press release dated May 10, 2011 containing Cardica, Inc.’s results of operations for the fiscal quarter ended March 31, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cardica, Inc. (Registrant) Date:May 10, 2011 /s/ Robert Y. Newell Robert Y. Newell, Chief Financial Officer INDEX OF EXHIBITS Exhibit No. Description Press release dated May 10, 2011.
